DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light emitting diode, LED, filament arrangements including: at least one LED filament comprising an array of a plurality of light emitting diodes, LEDs, wherein the at least one LED filament extends along an axis, A, and at least one reflector element configured to at least partially reflect the light emitted from the at least one LED filament during operation, wherein the at least one reflector element comprises a first portion facing the at least one LED filament, wherein the first portion is arranged to reflect and/or diffract the light emitted from the at least one LED filament during operation, and a second portion facing away from the at least one LED filament, wherein the second portion is opaque, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light emitting diode, LED, filament arrangement, as disclosed in claim 1 above, wherein said at least one reflector element has a spiral shape and is arranged at least partially around the at least one LED filament such that the at least one reflector element extends along the axis, and wherein the at least one reflector element is in thermal connection with the at least one LED filament for a dissipation of heat from the at least one LED filament during operation.
Claims 2, 4-8 and 10-13 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875